In a matrimonial action, plaintiff’s former attorney appeals from an order of the Supreme Court, Kings County, dated April 5, 1961, which granted plaintiff’s motion to adjudge him guilty of contempt for having failed and refused to deliver to the plaintiff’s present substituted attorneys, pursuant to a prior order of said court, dated June 15, 1960, all the papers in his possession in connection with the above-entitled action, and which gave him leave to purge himself of the contempt by complying with such prior order within 10 days. Order appealed from reversed, without costs, and motion remitted to Special Term: (a) for a hearing and determination of the issue as to whether the file of papers heretofore delivered to the substituted attorneys contained all the papers and documents in this action; and (b) for a determination of the motion on the basis of the evidence to be adduced at such hearing and on all the other proof in the record. In our opinion the issues raised by the conflicting versions may not be determined on affidavits. Beldoek, Acting P. J., Ughetta, ICleinfeld, Christ and Pette, JJ., concur.